    Case 14-07857-RLM-13              Doc 117-2       Filed 04/04/19    EOD 04/04/19 16:14:17             Pg 1 of 1

                                                 Notice Recipients
District/Off: 0756−1                       User: admin                    Date Created: 4/5/2019
Case: 14−07857−RLM−13                      Form ID: ntctrc                Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
13586404 Ocwen Loan Servicing,LLC         Attn: Bankruptcy Department   P.O. Box 24605       West Palm Beach, FL
            33416−4605
                                                                                                        TOTAL: 1
